DETAILED ACTION
Election/Restrictions
1.	Applicant's election, without traverse, of claims 1-16 in the “Response to Restriction Requirement” filed on 01/04/2025 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-20 pending for prosecution, wherein claims 17-20 are withdrawn from further consideration, and claims 1-16 are presented for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-4, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20160056091 A1; hereinafter Kim).
Regarding claim 1, Kim teaches an integrated device package (see the entire document, specifically Fig. 1+; [0071+], and as cited below) comprising: 
a package substrate (200; Fig. 7 in view of Fig. 5 and Fig. 1; see [0088, 0123, 0125, 0147, 0153]); 
a first integrated device die (190; see Fig. 5; see [0127]) mounted to the package substrate (200); 
a second integrated device die (100a; see Fig. 7; see [0149]) mounted to the package substrate (200), the first integrated device die (190; see Fig. 5) spaced from the second integrated device die (100a; Fig. 7 in view of Fig. 5) along a longitudinal axis (in view of Fig. 7 in view of Fig. 5 and Fig. 1), the first (190) and second integrated device dies (100a) angled relative to one another about the longitudinal axis by a fixed non-parallel angle (in view of Fig. 7 in view of Fig. 5 and Fig. 1); and 
a molding material (300; Fig. 5 in view of Fig. 1; see [0148])  at least partially disposed over the package substrate (200) between the first (190) and second integrated device dies (100a) (see below for “to maintain”) the fixed non-parallel angle.  
In regards to the limitation “(a molding material at least partially disposed over the package substrate between the first and second integrated device dies) to maintain (the fixed non-parallel angle)”, as per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Kim teaches the integrated device package structure, as detailed above. Thus, Kim teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.
Furthermore, It is the Examiner’s position that the limitation of a "molding material at least partially disposed over the package substrate between the first and second integrated device dies to maintain the fixed non-parallel angle” is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Furthermore, because the device of Kim has all of the structural limitations of the claimed invention, the device is capable of operating in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 2, Kim teaches all of the features of claim 1. 
Kim further teaches wherein the package substrate (200; Fig. 7 in view of Fig. 5; see [0088, 0147, 0153]) comprises a twisted section (210; see [0088, 0114, 0150]) disposed between the first (190) and second integrated device dies (100a), the molding material (300) disposed over at least a portion of the twisted section (210).  
Regarding claim 3, Kim teaches all of the features of claim 1. 
Kim further teaches wherein the package substrate (200; Fig. 9 in view of Fig. 1; see [0088, 0147, 0153]) comprises a flexible insulating sheet with embedded conductors (see [0088, 0096, 0153, 0157]).  
Regarding claim 4, Kim teaches all of the features of claim 1. 
Kim further teaches wherein the first (190; see [0082-0083, 0149]) and second integrated device dies (100a) comprise sensor dies (see [0082-0083, 0149]). 
Regarding claim 10, Kim teaches all of the features of claim 1. 
Kim further teaches wherein one or more of the first (190) and second integrated device dies (100a) is flip chip mounted or wire bonded ([0150]) to the package substrate (200).  
Regarding claim 13, Kim teaches all of the features of claim 1. 
Kim further comprising a bracket assembly ({40, 45}; Fig. 23 in view of Figs, 9, 1; [0241]) extending along a longitudinal axis (see below for “configured to provide stiffness for”) the first (190) and second integrated device dies (100a).  
In regards to the limitation “(further comprising a bracket assembly extending along a longitudinal axis) configured to provide stiffness for (the first and second integrated device dies)”, as per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Kim teaches the integrated device package structure, as detailed above. Thus, Kim teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

3.	Claims 5-7 and 9 are rejected under 35 U.S.C.103 as being unpatentable over Kim et al. (US 20160056091 A1; hereinafter Kim), in view of Yuan et al. (US 20160327618  A1; hereinafter Yuan). 
Regarding claim 5, Kim teaches all of the features of claim 4. 
Kim further teaches wherein the first (190; see [0082-0083, 0149]) and second integrated device dies (100a; [0149]) (see below for “comprise magnetoresistance sensors, the magnetoresistance sensors comprising at least one of anisotropic magnetoresistance (AMR) sensors, tunneling magnetoresistance (TMR) sensors, and giant magnetoresistance (GMR) sensors”).
As noted above, Kim does not expressly disclose “(wherein the first and second integrated device dies) comprise magnetoresistance sensors, the magnetoresistance sensors comprising at least one of anisotropic magnetoresistance (AMR) sensors, tunneling magnetoresistance (TMR) sensors, and giant magnetoresistance (GMR) sensors”.
However, in the analogous art, Yuan teaches a magnetic field sensing apparatus including a substrate, first, second, and third magnetic field sensing units ([Abstract]), wherein (Fig. 1A+; [0034+]) first magnetic field sensing unit 120 includes a plurality of magnetoresistance sensors 122, a second magnetic field sensing unit 130 includes a plurality of magnetoresistance sensors 132, a third magnetic field sensing unit 140 includes a plurality of magnetoresistance sensors 142, where the magnetoresistance sensors 122, 132, and 142 are anisotropic magnetoresistance (AMR) sensors giant magnetoresistance (GMR) sensors, tunneling magnetoresistance (TMR) sensors, flux gates, or magneto-impedance sensors ([0035-0036]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s sensor device with Yuan’s sensor device types, and thereby, modified Kim’s (by Yuan) device will have wherein the first (Kim 190; see [0082-0083, 0149] in view of Yuan [0035-0036]) and second integrated device dies (Kim 100a in view of Yuan [0035-0036]) comprise magnetoresistance sensors, the magnetoresistance sensors comprising at least one of anisotropic magnetoresistance (AMR) sensors, tunneling magnetoresistance (TMR) sensors, and giant magnetoresistance (GMR) sensors (in view of Yuan [0035-0036]).	
The ordinary artisan would have been motivated to modify Kim in the manner set forth above, at least, because this inclusion provides a plurality of magnetoresistance sensors configured to sense a magnetic field component in a first direction, configured to sense a magnetic field component in a second direction, and configured to sense a magnetic field component in a third direction (Yuan [0035-0036]).
Regarding claim 6, modified Kim (by Yuan) teaches all of the features of claim 5.
Modified Kim (by Yuan) further teaches wherein the first integrated device die (Kim 190; see [0082-0083, 0149] in view of Yuan [0035-0036]) (see below for “is configured to sense a position of the package along first and second orthogonal axes”), and wherein the second integrated device die (Kim 100a in view of Yuan [0035-0036]) (see below for “is configured to sense the position of the package along a third axis orthogonal to the first and second axes”).
In regards to the limitation “(wherein the first integrated device die) is configured to sense a position of the package along first and second orthogonal axes, (and wherein the second integrated device die) is configured to sense the position of the package along a third axis orthogonal to the first and second axes”, as per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, modified Kim (by Yuan) teaches the integrated device package structure, as detailed above. Thus, modified Kim (by Yuan) teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.
Furthermore, It is the Examiner’s position that the limitation of a "wherein the first integrated device die is configured to sense a position of the package along first and second orthogonal axes, and wherein the second integrated device die is configured to sense the position of the package along a third axis orthogonal to the first and second axes” is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Furthermore, because the device of modified Kim (by Yuan) has all of the structural limitations of the claimed invention, the device is capable of operating in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 7, modified Kim (by Yuan) teaches all of the features of claim 5.
Modified Kim (by Yuan) further comprising a third integrated device die (Kim 100b; see Fig. 7; see [0149]) mounted to the package substrate (Kim 200), the third integrated device die (Kim 100b; see Fig. 7; see [0149]) (see below for “configured to process position data transduced by”) the first (Kim 190) and second integrated device dies (Kim 100a).
In regards to the limitation “(a third integrated device die mounted to the package substrate, the third integrated device die) configured to process position data transduced by (the first and second integrated device dies)”, as per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, modified Kim (by Yuan) teaches the integrated device package structure, as detailed above. Thus, modified Kim (by Yuan) teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.
Furthermore, It is the Examiner’s position that the limitation of a "a third integrated device die mounted to the package substrate, the third integrated device die configured to process position data transduced by the first and second integrated device dies” is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Furthermore, because the device of modified Kim (by Yuan) has all of the structural limitations of the claimed invention, the device is capable of operating in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 9, modified Kim (by Yuan) teaches all of the features of claim 7.
Modified Kim (by Yuan) further teaches wherein the third integrated device die (Kim 100b; see Fig. 7; see [0149]) is stacked over the second integrated device die (Kim 100a; see Fig. 7; see [0149]).  
4.	Claim 8 is rejected under 35 U.S.C.103 as being unpatentable over Kim et al. (US 20160056091 A1; hereinafter Kim), in view of Yuan et al. (US 20160327618  A1; hereinafter Yuan), further in view of Xue et al. (US 20080052932 A1; hereinafter Xue). 
Regarding claim 8, modified Kim (by Yuan) teaches all of the features of claim 7. 
Modified Kim (by Yuan) further teaches wherein the third integrated device die (Kim 100b; see Fig. 7; see [0149]) (see below for “is an analog-to-digital converter (ADC)”).
As noted above, Kim does not expressly disclose “(w wherein the third integrated device die) is an analog-to-digital converter (ADC)”.
However, in the analogous art, Yuan teaches micro-electro-mechanical systems (MEMS) and electronic devices, particularly magnetic MEMS sensors ([0001]), wherein (Fig. 5A+; [0034+]) in a preferred sensor embodiment, at least one electronic interface circuit is providing on or within the substrate or base for processing sensor data, wherein the electronic circuit includes at least one electronic circuit element selected from the group consisting of a via, an electrode, a power source, a pre-amplifier, a modulator, a demodulator, an oscillator, a filter, an analog to digital converter, or a digital signal processor ([0049], Claim 6).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify modified Kim’s device with Xue’s device types, and thereby, modified Kim’s (by Yuan and Xue) device will have wherein the third integrated device die (Kim 100b; see Fig. 7; see [0149] in view of Xue [0049], Claim 6]) is an analog-to-digital converter (ADC) (in view of Xue [0049], Claim 6]).	
The ordinary artisan would have been motivated to modify Kim in the manner set forth above, at least, because this inclusion provides an electronic circuit element comprising of an analog-to-digital converter for processing sensor data (Xue [0049], Claim 6).
5.	Claim 12 is rejected under 35 U.S.C.103 as being unpatentable over Kim et al. (US 20160056091 A1; hereinafter Kim), in view of Pant et al. (US 5644230 A; hereinafter Pant). 
Regarding claim 12, Kim teaches all of the features of claim 1. 
Kim further teaches wherein the fixed non-parallel angle (Kim in view of Fig. 7 in view of Fig. 5 and Fig. 1) (see below for “is formed by a twisted section of”) the package substrate (Kim 200), and the fixed non-parallel angle (Kim in view of Fig. 7 in view of Fig. 5 and Fig. 1) (see below for “is in a range of 89° to 91°”)
As noted above, Kim does not expressly disclose “(wherein the fixed non-parallel angle) is formed by a twisted section of (the package substrate), and the fixed non-parallel angle) is in a range of 89° to 91°.
However, in the analogous art, Pant teaches a magnetometer apparatus ([Abstract]), wherein (Fig. 1+; [0034+]) device 10 comprises of dies S1, S2, S3, substrate 30, where substrate 30 has a transition portion 40 extending from first portion 32 and connecting to second portion 36 and having a surface 42. Transition portion 40 is in the form of a twist that rotates through 90 degrees (C2 L1-11).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s substrate structure with Pant’s substrate structure, and thereby, modified Kim’s (by Pant) device will have wherein the fixed non-parallel angle (Kim in view of Fig. 7 in view of Fig. 5 and Fig. 1 in view of Pant C2 L1-11) is formed by a twisted section of the package substrate (Kim 200 in view of Pant C2 L1-11), and the fixed non-parallel angle (Kim in view of Fig. 7 in view of Fig. 5 and Fig. 1) is in a range of 89° to 91° (in view of Pant C2 L1-11).	
The ordinary artisan would have been motivated to modify Kim in the manner set forth above, at least, because this inclusion provides a substrate with a transition portion that is formed in a twist with a 90 degree angle (Pant C2 L1-11), where an advantage of the structure is that it accomplishes the three axis mounting of sensor devices in a way that allows the apparatus to be inserted in a passageway or orifice having a diameter measurement, d, that is less than diagonal measurement of the sensor device (Pant C2 L22-27).
6.	Claims 11 and 14-16 are rejected under 35 U.S.C.103 as being unpatentable over Kim et al. (US 20160056091 A1; hereinafter Kim), in view of the following statement. 
Regarding claim 11, modified Kim teaches all of the features of claim 1. 
Kim further teaches wherein a length of the integrated device package (Fig. 7 in view of Fig. 5 and Fig. 1; see [0088, 0092, 0095, 0112]) along the longitudinal axis (see below for “is in a range of 3 mm to 15 mm”), and the package (Fig. 7 in view of Fig. 5 and Fig. 1; see [0088, 0123, 0125, 0147, 0153]) has a width along a transverse axis that is perpendicular to the longitudinal axis, the width (see below for “being in a range of 50 microns to 600 microns”).
As noted above, Kim does not expressly disclose “(wherein a length of the integrated device package along the longitudinal axis) is in a range of 3 mm to 15 mm, (and the package has a width along a transverse axis that is perpendicular to the longitudinal axis, the width) being in a range of 50 microns to 600 microns”, though Kim does teach that the width of the flexible pcb has a small thickness and variable width (see [0088, 0092, 0095, 0112]).
However, it has been held that “wherein a length of the integrated device package along the longitudinal axis is in a range of 3 mm to 15 mm, and the package has a width along a transverse axis that is perpendicular to the longitudinal axis, the width being in a range of 50 microns to 600 microns” will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such wherein the integrated device package has a width along a transverse axis that is perpendicular to the longitudinal axis, the width being in a range of 50 microns to 600 microns is critical, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). In this case, there is nothing in the present application to indicate that the claimed containing wherein a length of the integrated device package along the longitudinal axis is in a range of 3 mm to 15 mm, and the package has a width along a transverse axis that is perpendicular to the longitudinal axis, the width being in a range of 50 microns to 600 microns is critical and will achieve unexpected results over the range outside of the claimed range. Therefore, it would have been obvious to have wherein a length of the integrated device package along the longitudinal axis is in a range of 3 mm to 15 mm, and the package has a width along a transverse axis that is perpendicular to the longitudinal axis, the width being in a range of 50 microns to 600 microns can be optimized during routine experimentation depending upon a particular application which is desired for the amorphous silicon layer.
The applicants have not established the criticality (see next paragraph below) of said first predetermined amount.
The specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 14, Kim teaches an integrated device package (see the entire document, specifically Fig. 1+; [0071+], and as cited below) comprising: 
a package substrate (200; Fig. 7 in view of Fig. 5 and Fig. 1; see [0088, 0123, 0125, 0147, 0153]); 
a first integrated device die (190; see Fig. 5; see [0127]) mounted to the package substrate (200); 
a second integrated device die (100a; see Fig. 7; see [0149]) mounted to the package substrate (200), the first integrated device die (190; see Fig. 5) spaced from the second integrated device die (100a; Fig. 7 in view of Fig. 5) along a longitudinal axis (in view of Fig. 7 in view of Fig. 5 and Fig. 1), the first (190) and second integrated device dies (100a) angled relative to one another about the longitudinal axis by a fixed non-parallel angle (in view of Fig. 7 in view of Fig. 5 and Fig. 1),
wherein the integrated device package (Fig. 7 in view of Fig. 5 and Fig. 1; see [0088, 0123, 0125, 0147, 0153]) has a width along a transverse axis that is perpendicular to the longitudinal axis, the width (see below for ”being in a range of 50 microns to 600 microns”).  
As noted above, Kim does not expressly disclose “(wherein the integrated device package has a width along a transverse axis that is perpendicular to the longitudinal axis, the width) being in a range of 50 microns to 600 microns”, though Kim does teach that the width of the flexible pcb has a small thickness and variable width (see [0088, 0092, 0095, 0112]).
However, it has been held that “wherein the integrated device package has a width along a transverse axis that is perpendicular to the longitudinal axis, the width being in a range of 50 microns to 600 microns” will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such wherein the integrated device package has a width along a transverse axis that is perpendicular to the longitudinal axis, the width being in a range of 50 microns to 600 microns is critical, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). In this case, there is nothing in the present application to indicate that the claimed containing wherein the integrated device package has a width along a transverse axis that is perpendicular to the longitudinal axis, the width being in a range of 50 microns to 600 microns is critical and will achieve unexpected results over the range outside of the claimed range. Therefore, it would have been obvious to have wherein the integrated device package has a width along a transverse axis that is perpendicular to the longitudinal axis, the width being in a range of 50 microns to 600 microns can be optimized during routine experimentation depending upon a particular application which is desired for the amorphous silicon layer.
The applicants have not established the criticality (see next paragraph below) of said first predetermined amount.
The specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 15, modified Kim teaches all of the features of claim 14. 
Modified Kim further comprising a molding material (300; Fig. 5 in view of Fig. 1; see [0148]) (see below for “that fixes”) the fixed non-parallel angle.  
In regards to the limitation “(a molding material) that fixes (the fixed non-parallel angle)”, as per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Kim teaches the integrated device package structure, as detailed above. Thus, Kim teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.
Furthermore, It is the Examiner’s position that the limitation of a " a molding material that fixes the fixed non-parallel angle” is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Furthermore, because the device of Kim has all of the structural limitations of the claimed invention, the device is capable of operating in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 16, modified Kim teaches all of the features of claim 14. 
Modified Kim further teaches wherein the first (190; see [0082-0083, 0149]) and second integrated device dies (100a) comprise sensor dies (see [0082-0083, 0149]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898